RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, claim amendments, and remarks filed on 11/30/2021 have been received. In the response filed on 11/30/2021, claim 19 was amended. 
Claims 1-23 and 25-30 are pending. Claims 1-18 and 25-30 are withdrawn from consideration. Claims 19-23 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Examiner’s Comment
Per 37 CFR 1.75 (h), the claim or claims must commence on a separate physical sheet or electronic page. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material.
In the present case, the claim amendments filed on 11/30/2021 contain other material. See below: 

    PNG
    media_image1.png
    1123
    1158
    media_image1.png
    Greyscale

 In the interest of compact prosecution, the 11/30/2021 claims are examined on their merits. However, future claim amendments that are not in compliance may be returned to applicant as non-compliant amendments. 

Withdrawn Rejections
The rejections, made of record in the office action mailed on 6/1/2021, have been withdrawn due to applicant’s amendment filed on 11/30/2021.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(a)/ pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." MPEP 2163. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. MPEP 2163.
Claim 19, step c1)
Claim 19 is rejected for adding new matter to the claims. Claim 19 recites, “c1) mixing the solids with water and at least one type of protease enzyme and to yield a mixture of solids and protease enzyme and bringing the mixture of solids and protease enzyme to a pH of between 3 and 10 as a result of an enzymatic hydrolysis with the protease enzyme and keeping the mixture of solids and protease enzyme in 
Disclosure, step c1)
The specification discloses, “a) Mixing the initial vegetable matter with water and at least one type of protease enzyme, bringing said mixture to a pH point of between 3 and 10 and agitating it for a while, at least 20 minutes, at a temperature of between 20 °C to 90 °C” (p. 2, ln. 13-16). 
The specificiaon discloses pH was adjusted to from an initial pH of 6.75 to a final pH of 7.59 by adding 1 L of NaOH 50% (p. 6, ln. 1-2). The specificiaon discloses adding protease to the pH adjusted mixture (p. 6, ln. 2). The specification discloses the protease hydrolysis changes pH from an initial pH of 7.59 to a final pH of 6.79 (p. 6, ln. 3). 
The specificiaon discloses pH was adjusted to from an initial pH of 9.15 to a final pH of 8.1 by adding 1 L of HCL 35% (p. 7, ln. 8-9). The specification discloses the protease hydrolysis changes pH from an initial pH of 8.1 to a final pH of 5.93 (p. 7, ln. 10-11). 
New matter, step c1)
The specification does not disclose the protease hydrolysis results in a change to pH to a final range between 3 and 10. As such, the amendment adds new matter to the claim.  The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 19-23 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 is indefinite because it is not clear how the recited manipulative steps achieve the preamble purpose of performing the steps (i.e., “for reducing contaminants in vegetable protein”). The claims recites steps of yielding solids (step b3) and treating solids (steps c1 to c3). The claim does not recite any step of reducing contaminants in vegetable protein. It is not clear how the recited steps result in reducing contaminants in vegetable protein. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Spinelli et al., US 2016/0309743 A1.
Regarding claim 19 and 21: Spinelli discloses a vegetable protein (processing plant-based food items for the extraction of protein, para 0002) acid washing procedure (abstract).
Step a3) (claim 19, ln. 4-6) and claim 21
Spinelli discloses a3) Mixing the vegetable matter protein (protein rich stream, para 0042) with an acid (para 0042). Spinelli discloses acid in the form of an aqueous solution (aqueous phosphoric acid, para 0079). Spinelli discloses the mixture of 
With respect to the phrase “keeping the mixture in agitation for a period of between 20 and 60 minutes” (claim 19, ln. 5-6); and “where the agitation time at stage (a3) is 30 minutes” (claim 21): Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Note the discussion in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) The present case is similar to the situation in Aller. In Aller, the claimed invention recited a concentration that was higher than that disclosed in the prior art. However, the court held the claimed concentration was obvious over the prior art. 
In the present case, Spinelli discloses agitating a mixture comprising protein and acid (para 0043). Spinelli discloses an exemplary embodiment where the mixture was agitated for “approximately 75 minutes” (para 0079).
Spinelli does not expressly disclose agitation for a period of between 20 and 60 minutes. 

Step b3) (claim 19, ln. 7-8)
Spinelli discloses performing a wash (para 0044 and 0045) and a solid-liquid separation on the mixture (wash station further includes wash separator, para 0045) to yield solids (second protein curd, para 0045).
Step c1) (claim 19, ln. 10-14)
Spinelli discloses mixing the solids with water and at least one type of protease enzyme (para 0046). Spinelli discloses pH adjustments, temperature, and hold times for the mixer are specific to optimal enzymatic reactivity (para 0046). In an exemplary embodiment, Spinelli discloses keeping it in agitation for a period of at least 20 minutes (the enzymatic reaction is allowed to take place for approximately 30 min under low shear conditions, para 0081). 
With respect to the phrase, “to a pH of between 3 and 10 as a result of an enzymatic hydrolysis with the protease enzyme”: Spinelli discloses bringing the resulting mixture to a pH of between 3 and 10 (final pH of 6.5-7.5, para 0046). Spinelli does not disclose the pH range is a “result of an enzymatic hydrolysis with the protease enzyme”. However, one having ordinary skill in the art would expect Spinelli’s enzyme to produce the pH because Spinelli discloses the claimed enzyme (protease) and the claimed material (solids). 
With respect to the “temperature of between 20 and 90 °C”: The limitation is prima facie obvious for the following reasons. First, the discussion of MPEP 2144.05 II applies here as above. Spinelli discloses temperature is specific to optimal enzymatic reactivity (para 0046). In the present case, the temperature for the step that includes the enzyme represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. Second, Spinelli discloses a High Temperature/Short Time pasteurizer can terminate the enzymatic reaction (para 
The phrase an “acid washing procedure for reducing contaminants in vegetable protein” is a statement of intended use. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, Spinelli suggests a process as recited in steps a3), b3), and c1). Therefore, the phrase does not result in a manipulative difference between the claimed invention and the prior art. Therefore, the phrase does not patentably distinguish the claimed invention from the prior art.
Regarding claims 20 and 23: Spinelli discloses acid in the form of an aqueous solution (aqueous phosphoric acid, para 0079). Spinelli discloses the mixture of vegetable matter protein (protein rich stream) and acid has a pH in the range of 4.0-4.8 (para 0043). Spinelli discloses temperature ranges between 20-75° C (para 0043). Spinelli discloses temperature impacts protein functionality para 0043). However, Spinelli does not disclose pH range of 3.5 to 3.7 and a temperature of 80°C. The discussions of MPEP 2144.05 II and In re Aller apply here as above. In the present case, the pH and temperature for the step represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Regarding claim 22: Spinelli discloses temperature ranges between 20-75° C (para 0043). 

Response to Arguments
Applicant's arguments filed 11/30/2021 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619